UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6900


KEVIN WAYNE MAYNARD,

                Petitioner – Appellant,

          v.

SUPERINTENDENT STANCIL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02047-FL)


Submitted:   November 17, 2016            Decided:   November 23, 2016


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Wayne Maynard, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin Wayne Maynard seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

We   dismiss    the    appeal   for   lack       of   jurisdiction    because    the

notice of appeal was not timely filed.

      Parties    are    accorded      30       days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

February 22, 2013.          The notice of appeal was filed, at the

earliest, on July 1, 2016. *               Because Maynard failed to file a

timely notice of appeal or obtain an extension or reopening of

the appeal period, we dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3